EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-134163 and 333-142663 on Form S-3 of our report dated February 27, 2007 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Statement of Financial Accounting Standards No.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No.87, 88, 106, and 132(R)” as of December31, 2006), relating to the financial statements and the financial statement schedules listed in the Index at Item 15 (a)(2) and (d) of MidAmerican Energy Company, appearing in this Annual Report on Form 10-K/A of MidAmerican Energy Company for the year ended December31, 2006. /s/ Deloitte & Touche LLP Des Moines, Iowa June 20, 2007
